Case: 16-10314      Document: 00514040142         Page: 1    Date Filed: 06/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-10314                                FILED
                                 Conference Calendar                        June 20, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DEJUAN LAMONT WILLIS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:12-CR-1-1


Before SMITH, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Dejuan Lamont Willis has moved
for leave to withdraw and has filed a brief and supplemental brief pursuant to
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Willis has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Willis’s claims of ineffective
assistance of counsel; we therefore decline to consider the claims without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10314      Document: 00514040142   Page: 2   Date Filed: 06/20/2017


                                 No. 16-10314

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Willis’s response.    We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
See United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016).
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, Willis’s motion to vacate sentence
and remand for resentencing is DENIED, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2